UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4260



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


VERNON BROOKS,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of Virginia, at Abingdon. James P. Jones, Chief District
Judge. (1:03-cr-00020)


Submitted:   January 10, 2007             Decided:   April 12, 2007


Before WILKINSON, WILLIAMS, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Matthew W. Greene, SMITH & GREENE, P.L.L.C., Fairfax, Virginia, for
Appellant. John L. Brownlee, United States Attorney, Jennifer R.
Bockhorst, Assistant United States Attorney, Abingdon, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Vernon Brooks appeals the sentence imposed following

remand for resentencing.         In our prior decision, we affirmed

Brooks’s convictions of one count of conspiracy to possess with

intent to distribute an unspecified quantity of oxycodone, in

violation of 21 U.S.C. §§ 841, 846 (2000), and carrying on the

oxycodone conspiracy within 1000 feet of a protected area, in

violation of 21 U.S.C. §§ 841, 849 (2000).            United States v.

Brooks, 111 F. App’x 701 (4th Cir. 2004).       In compliance with the

mandate of the Supreme Court that vacated our decision, we vacated

Brooks’s sentence and remanded for resentencing pursuant to United

States v. Booker, 543 U.S. 220 (2005).        United States v. Brooks,

157 F. App’x 603 (4th Cir. 2005).

            On   remand,   the   district   court   utilized   the   same

Guidelines* calculations that were applied at Brooks’s initial

sentencing — a total offense level of thirty-seven, criminal

history category I and a sentencing range of 210 to 262 months.        At

the resentencing hearing, Brooks continued his objections to the

drug quantity determinations but did not state any new or specific

objections, and moved for a downward departure based on his medical

condition. The district court denied Brooks’s departure motion and

sentenced Brooks to 210 months’ imprisonment.            Brooks timely

appealed.     We affirm.


     *
      U.S. Sentencing Guidelines Manual (2002).

                                  - 2 -
            On appeal, Brooks asserts that the district court failed

to comply with this court’s mandate remanding for resentencing. He

relies on the following language from the opinion:

       The facts that are supported by the verdict of the jury
       are that Brooks is responsible for an unspecified
       quantity of oxycodone as part of the conspiracy of which
       he was a part, and that the conspiracy occurred near a
       protected area. These facts correspond with an offense
       level of eight, see U.S. Sentencing Guidelines Manual
       §§ 2D1.1(c)(17), 2D1.2(a)(1) (2003), and a sentencing
       range of zero to six months’ imprisonment.

Brooks, 157 F. App’x at 604-05.        He argues that this part of the

opinion established the Guidelines offense level and sentencing

range, and the district court was not permitted to deviate from

this range in resentencing him.          Brooks does not challenge the

accuracy of the district court’s factual findings and resultant

Guidelines determinations, but argues that the district court’s

sentence on remand is erroneous because it is an unjustified and

unreasonable departure from the Guidelines range and is based on

facts not found by the jury or admitted by Brooks.

            Contrary to Brooks’s assertions, our opinion did not

prescribe the sentencing range to be used on remand.              Rather, we

only    referenced   specific   offense    levels    in   the     context   of

describing the Booker error. Our specific guidance to the district

court was stated as follows: “On remand, the district court should

first    determine   the   appropriate    sentencing      range    under    the

guidelines,   making   all   factual   findings     appropriate     for    that



                                  - 3 -
determination.”    Brooks, 157 F. App’x at 605.          The district court

fully complied with and followed this mandate.

            After Booker, a district court is no longer bound by the

range prescribed by the Sentencing Guidelines.            United States v.

Hughes, 401 F.3d 540, 546 (4th Cir. 2005).        However, in imposing a

sentence post-Booker, courts still must calculate the applicable

Guidelines range after making the appropriate findings of fact and

consider the range in conjunction with other relevant factors under

the Guidelines and 18 U.S.C.A. § 3553(a) (West 2000 & Supp. 2006).

United States v. Moreland, 437 F.3d 424, 432 (4th Cir.), cert.

denied, 126 S. Ct. 2054 (2006).         This court will affirm a post-

Booker sentence if it “is within the statutorily prescribed range

and is reasonable.”      Id. at 433 (internal quotation marks and

citation omitted).      “[A] sentence within the proper advisory

Guidelines range is presumptively reasonable.”            United States v.

Johnson, 445 F.3d 339, 341 (4th Cir. 2006).

            The district court explicitly treated the Guidelines as

advisory,    and   sentenced   Brooks     only   after    considering    the

Sentencing   Guidelines,   the   §   3553(a)     factors,    and   counsel’s

arguments.    Although the district court did not recite facts to

support each § 3553(a) factor, the court need not “robotically tick

through § 3553(a)’s every subsection” or “explicitly discuss every

§ 3553(a) factor on the record.”        Johnson, 445 F.3d at 345.       Thus,

the Sixth Amendment error that occurred at the first sentencing was


                                 - 4 -
cured by Brooks’s resentencing under an advisory Guidelines scheme.

We also conclude that Brooks’s sentence is reasonable.

           We therefore affirm Brooks’s sentence.       We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




                                  - 5 -